 

TERMINATION OF SHAREHOLDER RIGHTS AGREEMENT

 

This Termination of Shareholder Rights Agreement (this "Agreement"), dated as of
September 28, 2012, is made by and among TGR Capital, LLC, a Florida limited
liability company ("TGR"), MZ Capital LLC, a Delaware limited liability company
("MZ Delaware"), MZ Capital LLC, a Florida limited liability company ("MZ
Florida"), Enerfund, LLC, a Florida limited liability company ("Enerfund"), Mike
Zoi ("Zoi"), Mark Global Corporation, a company organized under the laws of the
British Virgin Islands ("Mark Global"), Kenges Rakishev ("Rakishev") and Net
Element, Inc., a Delaware corporation (the "Company," and, together with TGR, MZ
Delaware, MZ Florida, Enerfund, Zoi, Mark Global and Rakishev, collectively, the
"Parties," and each a "Party").

 

RECITALS

 

WHEREAS, each of the Parties entered into that certain Shareholder Rights
Agreement, dated as of February 24, 2012 (the "Shareholder Rights Agreement"),
among TGR, MZ Delaware, MZ Florida, Enerfund, Zoi, Mark Global, Rakishev and the
Company; and

 

WHEREAS, each of the Parties desires to terminate the Shareholder Rights
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the Parties agrees as follows:

 

1.           Immediately following the consummation of the transactions
contemplated by that certain Agreement and Plan of Merger, dated as of June 12,
2012 (the “Merger Agreement”), between the Company and Cazador Acquisition
Corporation Ltd., the Shareholder Rights Agreement shall automatically terminate
and be of no further force or effect.

 

2.           This Agreement and any related dispute shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to conflict of laws principles thereof. If the consummation of the transactions
contemplated by the Merger Agreement does not occur by October 31, 2012, then
this Agreement shall automatically terminate and shall be null and void ab
initio.

 

3.           This Agreement may be executed in several counterparts, and/or by
the execution of counterpart signature pages that may be attached to one or more
counterparts of this Agreement, and all so executed shall constitute one
agreement binding on all of the Parties hereto, notwithstanding that all of the
Parties hereto are not signatory to the original or the same counterpart. In
addition, any counterpart signature page may be executed by any Party hereto
wheresoever such Party is located, and may be delivered by telephone facsimile
transmission or by any other means of electronic transmission (including by
e-mail of PDF copies), and any such facsimile or electronically transmitted
signature pages may be attached to one or more counterparts of this Agreement,
and such facsimile or electronically transmitted signature(s) shall have the
same force and effect, and be as binding, as if original signatures had been
executed and delivered in person.

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

  NET ELEMENT, INC., a Delaware corporation       By: /s/ Jonathan New     Name:
Jonathan New     Title:   Chief Financial Officer

 

  MARK GLOBAL CORPORATION, a company organized under the laws of the British
Virgin Islands

 

  By: /s/ Nurlan Abduov     Name: Nurlan Abduov     Title: Director

 

  TGR CAPITAL, LLC, a Florida limited liability company       By:     ENERFUND,
LLC, its sole member

 

  By: /s/ Mike Zoi     Mike Zoi, Managing Member

 

  /s/ Mike Zoi   MIKE ZOI

 

  ENERFUND, LLC, a Florida limited liability company

 

  By: /s/ Mike Zoi     Mike Zoi, Managing Member

 

  MZ CAPITAL, LLC, a Florida limited liability company

 

  By: /s/ Mike Zoi     Mike Zoi, Managing Member

 

  MZ CAPITAL, LLC, a Delaware limited liability company

 

  By: /s/ Mike Zoi     Mike Zoi, Managing Member



      /s/ Kenges Rakishev   KENGES RAKISHEV

 

[Signature page to Termination of Shareholder Rights Agreement]

 

 

 

